

114 S345 IS: To limit the level of premium subsidy provided by the Federal Crop Insurance Corporation to agricultural producers.
U.S. Senate
2015-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 345IN THE SENATE OF THE UNITED STATESFebruary 3, 2015Mrs. Shaheen (for herself and Mr. Toomey) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo limit the level of premium subsidy provided by the Federal Crop Insurance Corporation to
			 agricultural producers.1.Limitation on payment of
 portion of premium by CorporationSection 508(e) of the Federal Crop Insurance Act (7 U.S.C. 1508(e)) is amended by adding at the end the following:(9)Limitation(A)In
 generalNotwithstanding any other provision of this title, the total amount of premium paid by the Corporation on behalf of a person or legal entity, directly or indirectly, with respect to all policies issued to the person or legal entity under this title for a crop year shall be limited to a maximum of $50,000.(B)Relationship to
 other lawTo the maximum extent practicable, the Corporation shall carry out this paragraph in accordance with section 1001 of the Food Security Act of 1985 (7 U.S.C. 1308)..